DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown (US20080305144A1).
With respect to claim 1, the prior art of Radalet teaches a method for manufacturing an article [0014] comprising: feeding a polymeric material [0056] including a plurality of elongated fiber reinforcements (Fig. 27B, item 38F) into an extruder [0186] to form a molding compound [0211], the extruder having a nozzle opening [0206]; and forming a three-dimensional preform by discharging the molding compound from the nozzle opening onto a deposition surface (Fig. 27D, item 10L; [0212]), wherein the plurality of discontinuous elongated fiber powders self-align due to shear forces during the extrusion (Fig. 27B, item 10L; [0211]).  Radalet teaches extruding the anisotropic reinforced preform into a bottom housing piece (Fig. 27E, item 162) and a top housing piece which are mated together [0213].
Radalet does not explicitly teach compression molding to bond the top and bottom housings into a reinforced enclosure article.
However, the prior art of Brown teaches an oriented-fiber polymeric article that is formed by compression molding [0049] to form a finished article having anisotropic properties due to substantial 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique taught by Brown of compression molding to predictably improve the method of manufacturing an anisotropic polymeric article taught by Radalet by defining the means for bonding the upper and lower housing halves into one article.  See MPEP 2143(I)(D).

With respect to claim 2, Radalet teaches forming the preform includes causing relative movement between the extruder and the deposition surface in an x-direction, a y- direction, and a z-direction such that the preform comprises a three-dimensional layup having a first layer and a second layer supported above the first layer [0211-0212].     
With respect to claim 3, Radalet teaches the inner side walls and end walls (Fig. 27E, items 166, 168) define an interior deposition surface [0213], and comprise a portion of the article to be overmolded for forming the finished article when the lower and upper enclosures are joined and compression molded in the method taught by Radalet, in view of Brown.  
With respect to claim 7, Radalet is silent on a fiber weight percentage for the blended material.
However, Brown teaches the blended molding compound includes between 1% to 70% aligned fibers.
It is considered prima facie obvious that Brown teaches to this claim, as the fiber wt% range taught by Rios encompasses the range of 10% and 60% by weight elongated fiber reinforcements taught by the current invention.  See MPEP 2144.05(I).


With respect to claim 9, Radalet teaches forming the three-dimensional preform includes computer-controlled movement of the extruder relative to the deposition surface [0192].  
With respect to claim 10, Radalet teaches an upward facing surface of the bottom mold component comprises the deposition surface (Fig. 27E, items 164, 162; [0192]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown (US20080305144A1), as set forth above in the rejection of claim 1, and further in view of Blanchard (US20150104633A1).
With respect to claim 4, Radalet, in view of Brown, teaches blending of fiber and polymeric material within a print head by undisclosed means.
Radalet, in view of Brown, is silent on using an extruder to mix the polymeric material and resin.
However, the prior art of Blanchard teaches an extruder used for blending and transfer of polymers and fibers [0012] is a single screw extruder or a twin screw extruder and includes a plurality of heat zones [0015].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of blending polymeric material with fibers using a screw extruder, taught by Blanchard, to improve the method taught by Radalet, in view of Brown, in the same way; providing a known means to ensure adequate blending and feeding.  See MPEP 2143(I)(C).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown (US20080305144A1), as set forth above in the rejection of claim 1, and further in view of Hawley (US5165941A).
With respect to claim 5, Radalet, in view of Brown, teaches a polymeric material blended with discontinuous elongated fiber -12-reinforcements.
Radalet, in view of Brown, is silent on the polymeric material in pellet form, and the use of carbon or glass fibers.
However, the prior art of Hawley teaches the polymeric material includes a plurality of thermoplastic pellets [Col. 4, lines 22-27], and the plurality of discontinuous elongated fiber -12-reinforcements include glass fibers or carbon fibers [Col. 4, lines 19-22; Col. 11, lines 7-9].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of supplying polymeric resin in pellet form to blend with discontinuous glass or carbon fibers, taught by Hawley, to improve the method taught by Radalet, in view of Brown, to provide the form and chemistry of the blending materials, to allow for process optimization, for example, by adjusting mixing temperatures based to ensure proper melt of the polymeric resin pellet.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown (US20080305144A1), as set forth above in the rejection of claim 1, and further in view of Rios (US20170170453A1).
With respect to claim 6, Radalet, in view of Brown, teaches carbon or glass fibers blended into a polymeric material.
Radalet, in view of Brown, is silent on the aspect ratio of the fiber dimensions.
However, the prior art of Rios teaches the plurality of discontinuous elongated fiber reinforcements include an aspect ratio of between 1:5 and 1:100 [0008].

It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the carbon powder fibers taught by Rios to replace the glass or carbon fibers of an unknown aspect ratio from the method taught by Radalet, in view of Brown, to obtain the predictable result of silicon-carbon fibers with a known and desirable aspect ratio.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown (US20080305144A1), as set forth above in the rejection of claim 1, and further in view of Guha (US20140343197A1).
With respect to claim 8, Radalet, in view of Brown, teaches a polymeric material containing aligning fibers extruded together through a nozzle.
Radalet, in view of Brown, is silent on feeding fiber to be blended in the polymeric material in more than one step.
 However, the prior art of Guha teaches feeding a first plurality of fibers (Fig. 2, item 24) to be blended in an extruder with a polymeric material (Fig. 2, item 10), and at another addition location, a second plurality of discontinuous elongated fiber reinforcements (Fig. 2, item 14) can be blended with the polymeric material [0020].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the apparatus taught by Guha would allow for a change in extruded material final composition with an adjustment to either the first or second fiber addition delivery rates in the polymeric material.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the two extruders with the two fiber addition ports, taught by Guha, in place of the .

Claims 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown (US20080305144A1).
With respect to claim 11, the prior art of Radalet teaches a method for manufacturing an article  [0014] comprising: preparing a molding compound including a polymeric material [0056] and a first plurality of discontinuous elongated fiber reinforcements  (Fig. 27B, item 38F); forming a preform by extruding [0186] the molding compound in a continuous bead having a three-dimensional pattern (Fig. 27B, item 10L; [0208]), wherein the first plurality of discontinuous elongated fiber reinforcements self-align due to shear forces during the extrusion (Fig. 27B, item 10L; [0211]); forming a mold charge by extruding the three-dimensional anisotropic aligned-fiber [0197] reinforced preform into a bottom housing piece (Fig. 27E, item 162) and a top housing piece, which are mated together [0213] to form at least a portion of the finished article (Fig. 27E, item 14a).   
Radalet does not explicitly teach compression molding to bond the top and bottom housings into a reinforced enclosure article.
However, the prior art of Brown teaches an oriented-fiber polymeric article that is formed by compression molding [0049] to form a finished article having anisotropic properties due to substantial alignment of the discontinuous elongated fiber reinforcements within at least a portion of the finished article [0028].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique taught by Brown of compression molding to predictably improve the 

With respect to claim 16, Radalet is silent on a fiber weight percentage for the blended material.
However, Brown teaches the blended molding compound includes between 1% to 70% aligned fibers.
It is considered prima facie obvious that Brown teaches to this claim, as the fiber wt% range taught by Rios encompasses the range of 10% and 60% by weight elongated fiber reinforcements taught by the current invention.  See MPEP 2144.05(I).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the fiber wt% range taught by Brown to improve the method taught by Radalet, in view of Brown, by providing a known and desirable wt% ratio for the aligning fibers.
With respect to claim 17, Radalet teaches forming the three-dimensional preform includes computer-controlled movement of the extruder relative to the deposition surface [0192].  
With respect to claim 18, Radalet teaches forming the preform includes causing relative movement between the extruder and the deposition surface in an x-direction, a y- direction, and a z-direction such that the preform comprises a three-dimensional layup having a first layer and a second layer supported above the first layer [0211-0212].     
With respect to claim 19, Radalet teaches extruding the continuous bead directly onto an upward facing surface of the bottom mold component as the deposition surface (Fig. 27E, items 164, 162; [0192]).  

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown .
With respect to claims 12 and 20, Radalet, in view of Brown, teaches blending of fiber and polymeric material within a print head by undisclosed means.
Radalet, in view of Brown, is silent on using an extruder to mix the polymeric material and resin.
However, the prior art of Blanchard teaches an extruder used for blending and transfer of polymers and fibers [0012] is a single screw extruder or a twin screw extruder and includes a plurality of heat zones [0015].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of blending polymeric material with fibers using a screw extruder, taught by Blanchard, to improve the method taught by Radalet, in view of Brown, in the same way; providing a known means to ensure adequate blending and feeding.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown (US20080305144A1), as set forth above in the rejection of claim 11, and further in view of Guha (US20140343197A1).
With respect to claim 13, Radalet, in view of Brown, teaches a polymeric material containing aligning fibers extruded together through a nozzle.
Radalet, in view of Brown, is silent on introducing a second plurality of fibers to be blended in the polymeric material.
 However, the prior art of Guha teaches feeding a first plurality of fibers (Fig. 2, item 24) to be blended in an extruder with a polymeric material (Fig. 2, item 10), and at another addition location, a 

It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the apparatus taught by Guha would allow for a change in extruded material final composition with an adjustment to either the first or second fiber addition delivery rates in the polymeric material.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the two extruders with the two fiber addition ports, taught by Guha, in place of the blending means at the printing head in the system taught by Radalet, in view of Brown.  This would give the predictable result of two resin input locations into the polymeric material to allow modified flow of two resin types in the extruded material as desired to optimize produced articles.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown (US20080305144A1) and Guha (US20140343197A1), as set forth above in the rejection of claim 13, and further in view of Hawley (US5165941A).
With respect to claims 14, Radalet, in view of Brown and Guha, teaches a process where a polymeric material is blended with two discontinuous elongated fiber -12-reinforcements at separate input locations.
While it would have been known to a person of ordinary skill in the art that the use of glass and carbon fibers are prevalent as a reinforcement in polymeric materials, Radalet, Brown, and Guha are silent on the inclusion of carbon fibers, and only Guha teaches glass fibers (Fig. 2, item 14).  
However, the prior art of Hawley teaches the plurality of discontinuous elongated fiber -12-reinforcements include glass fibers or carbon fibers [Col. 4, lines 19-22; Col. 11, lines 7-9].  
.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), in view of Brown (US20080305144A1), as set forth above in the rejection of claim 11, and further in view of Rios (US20170170453A1).
With respect to claim 15, Radalet, in view of Brown, teaches carbon or glass fibers blended into a polymeric material.
Radalet, in view of Brown, is silent on the aspect ratio of the fiber dimensions.
However, the prior art of Rios teaches the plurality of discontinuous elongated fiber reinforcements include an aspect ratio of between 1:5 and 1:100 [0008].
It is considered prima facie obvious that the aspect ratio range taught by Rios overlaps the aspect ratio range of 1:30 and 1:500 taught by the current invention, and therefore Rios teaches to this claim.  See MPEP 2144.05(I).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the carbon powder fibers taught by Rios to replace the glass or carbon fibers of an unknown aspect ratio from the method taught by Radalet, in view of Brown, to obtain the predictable result of silicon-carbon fibers with a known and desirable aspect ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742